DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of 16/881,738, directed to the same invention prosecuted therein. Claims 1-10 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4-8 of U.S. Patent No. 11,348,512 in view of Lee (US 2014/0198136).
Claim 1 of US Patent ‘512 discloses the limitations of Claim 1 of instant application, but do not expressly disclose the third transistor including a gate electrode electrically connected to a third scan line.
Lee discloses a pixel circuit where the third transistor including a gate electrode electrically connected to a third scan line (fig.4- switching unit SW3 connected between node N1 (gate electrode of the transistor T1) and node N3 (second electrode/drain of transistor T1) and a gate terminal coupled to third scan line S(n+1); para.0080, 0084, 0088). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US Patent ‘512 by implementing the third transistor (of US Patent ‘512) as a third transistor coupled to a third scan signal, as disclosed by Lee, the motivation being to perform threshold voltage compensation by diode-connecting the driving transistor (of US Patent ‘512) (para.0088- Lee).
Claims 2-3, 4-8 of US Patent ‘512 disclose the limitations of Claims 2-3,6-10 of instant application, respectively. 
Instant Application 17/740,965
1. A pixel for a display device, the pixel comprising: 
a light-emitting element; 
a first transistor that includes a first electrode electrically connected to a first node electrically connected to a first power source and a gate electrode directly connected to a second node, the first transistor controlling a driving current based on a voltage of the second node;
US Patent 11.348,512
1. A pixel for a display device, the pixel comprising: 
a light-emitting element; 
a first transistor that includes a first electrode electrically connected to a first node electrically connected to a first power source and a gate electrode directly connected to a second node, the first transistor controlling a driving current based on a voltage of the second node;
a second transistor that is electrically connected between a data line and the first node, the second transistor including a gate electrode electrically connected to a first scan line;
a second transistor that is electrically connected between a data line and the first node, and is turned on in response to a first scan signal supplied through a first scan line;
a third transistor that is electrically connected between the gate electrode of the first transistor and a third node electrically connected to a second electrode of the first transistor, the third transistor including a gate electrode electrically connected to a third scan line; and
a third transistor that is electrically connected between the gate electrode of the first transistor and a third node electrically connected to a second electrode of the first transistor, and is turned on in response to the first scan signal; and
a fourth transistor that includes a gate electrode electrically connected to a second scan line, and applies a bias voltage to the first electrode or the second electrode of the first transistor,
a fourth transistor that is turned on in response to a second scan signal supplied through a second scan line, and applies a bias voltage to the first electrode or the second electrode of the first transistor,
wherein the fourth transistor is turned on at a first frequency, and the second transistor and the third transistor are turned on at a second frequency different from the first frequency.
wherein the fourth transistor is turned on at a first frequency, and the second transistor and the third transistor are turned on at a second frequency different from the first frequency.
Claims 2-3, 6-10
Claims 2-3, 4-8, respectively



Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627